Case: 20-61198     Document: 00516298748         Page: 1     Date Filed: 04/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 28, 2022
                                  No. 20-61198
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Jose Martin Salazar Juarez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 152 017


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Jose Martin Salazar Juarez, a native and citizen of Mexico, petitions
   for review the Board of Immigration Appeals’ (BIA) affirming the
   Immigration Judge’s (IJ) denial of cancellation of removal. Juarez challenges
   the BIA’s determination that he did not legally qualify to be considered for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61198     Document: 00516298748           Page: 2   Date Filed: 04/28/2022




                                    No. 20-61198


   cancellation because he failed to establish that his removal would cause
   exceptional and extremely unusual hardship to his four United States citizen
   children. (He does not challenge the denial of his request for voluntary
   departure and has, therefore, waived that claim. E.g., Soadjede v. Ashcroft,
   324 F.3d 830, 833 (5th Cir. 2003) (explaining challenges not raised and
   briefed deemed abandoned).)
          In considering the BIA’s decision (and the IJ’s decision, to the extent
   it influenced the BIA), legal conclusions are reviewed de novo; factual
   findings, for substantial evidence. E.g., Orellana-Monson v. Holder, 685 F.3d
   511, 517–18 (5th Cir. 2012).     Under the substantial-evidence standard,
   petitioner must demonstrate “the evidence is so compelling that no
   reasonable factfinder could reach a contrary conclusion”. Chen v. Gonzales,
   470 F.3d 1131, 1134 (5th Cir. 2006).
          The Attorney General may cancel the removal of a nonpermanent
   resident who meets certain statutory prerequisites, including demonstrating
   his removal “would result in exceptional and extremely unusual hardship to”
   his qualifying relatives. 8 U.S.C. § 1229b(b)(1)(D).
          To prove exceptional or extremely unusual hardship, Juarez must
   demonstrate that his children “would suffer hardship that is substantially
   different from, or beyond, that which would normally be expected from the
   deportation of an alien with close family members here”. Matter of Monreal-
   Aguinaga, 23 I. & N. Dec. 56, 65 (B.I.A. 2001). He has not made that showing
   or shown that the IJ or BIA erred in applying the pertinent legal standard.
   Trejo v. Garland, 3 F.4th 760, 775 (5th Cir. 2021) (explaining “alien must
   demonstrate a truly exceptional situation in which a qualifying relative would
   suffer consequences” (citation omitted)).
          Because the hardship finding was dispositive, the BIA did not err by
   failing to address the other requirements for Juarez’ cancellation claim,




                                          2
Case: 20-61198       Document: 00516298748          Page: 3   Date Filed: 04/28/2022




                                     No. 20-61198


   including his good-moral-character assertion. See INS v. Bagamasbad, 429
   U.S. 24, 25 (1976) (explaining “[a]s a general rule courts and agencies are not
   required to make findings on issues the decision of which is unnecessary to
   the results they reach”).
            And, to the extent he claims the BIA violated his due-process rights,
   Juarez has not demonstrated that his deportation proceedings were
   fundamentally unfair or that he was “denied the opportunity to be heard or
   present evidence”. Toscano-Gil v. Trominski, 210 F.3d 470, 474 (5th Cir.
   2000).
            DENIED.




                                          3